        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 1 of 16




 1 Lionel Z. Glancy (#134180)
     Robert V. Prongay (#270796)
 2 Lesley F. Portnoy (#304851)
     GLANCY PRONGAY & MURRAY LLP
 3 1925 Century Park East, Suite 2100
 4 Los Angeles, California 90067
   Telephone: (310) 201-9150
 5 Facsimile: (310) 201-9160
   Email: info@glancylaw.com
 6
     Attorneys for Plaintiff Mikebeb M. Abera
 7
     [Additional Counsel on Signature Page]
 8
                                  UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10
   MIKEBEB M. ABERA, Individually and on        Case No. 3:19-cv-03601
11 Behalf of All Others Similarly Situated,
                                                CLASS ACTION COMPLAINT FOR
12                 Plaintiff,                   VIOLATIONS OF THE FEDERAL
                                                SECURITIES LAWS
13          v.
14 PIVOTAL SOFTWARE, INC.; ROBERT
                                                JURY TRIAL DEMANDED
     MEE; CYNTHIA GAYLOR; PAUL
15   MARITZ; MICHAEL S. DELL; ZANE
16   ROWE; EGON DURBAN; WILLIAM D.
     GREEN; MARCY S. KLEVORN;
17   KHOZEMA Z. SHIPCHANDLER;
     MORGAN STANLEY & CO. LLC;
18   GOLDMAN SACHS & CO. LLC;
     CITIGROUP GLOBAL MARKETS INC.;
19   MERRILL LYNCH, PIERCE, FENNER &
20   SMITH INCORPORATED; BARCLAYS
     CAPITAL INC.; CREDIT SUISSE
21   SECURITIES (USA) LLC; RBC CAPITAL
     MARKETS, LLC; UBS SECURITIES LLC;
22   WELLS FARGO SECURITIES, LLC;
     KEYBANC CAPITAL MARKETS INC.;
23
     WILLIAM BLAIR & COMPANY, LLC;
24   MISCHLER FINANCIAL GROUP, INC.;
     SAMUEL A. RAMIREZ & COMPANY,
25   INC.; SIEBERT CISNEROS SHANK & CO.;
     LLC; and WILLIAMS CAPITAL GROUP,
26   L.P.,
27                 Defendants.
28

                                     CLASS ACTION COMPLAINT
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 2 of 16




 1          Plaintiff Mikebeb M. Abera (“Plaintiff”), individually and on behalf of all others similarly

 2 situated, by and through his attorneys, alleges the following upon information and belief, except as
 3 to those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s
 4 information and belief is based upon, among other things, his counsel’s investigation, which
 5 includes without limitation: (a) review and analysis of regulatory filings made by Pivotal
 6 Software, Inc. (“Pivotal Software” or the “Company”) with the United States (“U.S.”) Securities
 7 and Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports
 8 issued by and disseminated by Pivotal Software; and (c) review of other publicly available
 9 information concerning Pivotal Software.
10                          NATURE OF THE ACTION AND OVERVIEW

11          1.     This is a class action on behalf of persons and entities that purchased or otherwise

12 acquired Pivotal Software securities pursuant and/or traceable to the registration statement and
13 prospectus (collectively, the “Registration Statement”) issued in connection with the Company’s
14 April 2018 initial public offering (“IPO” or the “Offering”). Plaintiff pursues claims against the
15 Defendants, under the Securities Act of 1933 (the “Securities Act”).
16          2.     Pivotal Software is a cloud-native platform that purports to accelerate and

17 streamline software development by reducing the complexity of building, deploying, and
18 operating new cloud-native applications and modernizing legacy applications. Its Pivotal
19 Application Service (“PAS”) is its flagship cloud-native application platform that allows
20 enterprises to continuously deploy and operate custom software securely and at scale across
21 private and public clouds. Its Pivotal Container Service (“PKS”) is its container management
22 platform launched with Google and VMware that allows enterprises to deploy and operate
23 Kubernetes, an open-source system for container operations.
24          3.     On April 20, 2018, the Company filed its prospectus on Form 424B4 with the SEC,

25 which forms part of the Registration Statement. In the IPO, the Company sold 42,550,000 shares
26 of Class A common stock at a price of $15.00 per share. The Company received $544.4 million
27 proceeds, net of underwriting discounts and expenses. The proceeds from the IPO were
28
                                      CLASS ACTION COMPLAINT
                                                 1
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 3 of 16




 1 purportedly to be used for working capital and other general corporate purposes, including
 2 continued investments in the growth of the business.
 3          4.      On June 4, 2019, after the market closed, the Company disclosed sales execution

 4 issues, as well as a “complex technology landscape,” negatively impacted its first quarter 2020
 5 financial results and significantly lowered its full year guidance.
 6          5.      On this news, the Company’s share price fell $7.65 per share, over 41%, to close at

 7 $10.89 per share on June 5, 2019, on unusually heavy trading volume.
 8          6.      By the commencement of this action, Pivotal Software stock was trading as low as

 9 $10.74 per share, a 28% decline from the $15 per share IPO price.
10          7.      The Registration Statement was false and misleading and omitted to state material

11 adverse facts. Specifically, Defendants failed to disclose to investors: (1) that the Company’s PAS
12 product was not compatible with the industry-standard Kubernetes platform; (2) that, as a result,
13 the PAS product faced reduced demand as the industry shifted away from the outdated product;
14 (3) that the Company’s PKS product, though compatible with Kubernetes, was severely limited
15 and could not meet large enterprises’ needs; (4) that, as a result, the Company could not
16 adequately meet industry demand for a Kubernetes-compatible product that met customers’ wide
17 range of needs; (5) that, as a result of the foregoing, the Company was experiencing deferred sales,
18 lengthening sales cycles, and diminished growth; (6) that, as a result, the Company would be
19 forced to reengineer its flagship PAS product to be compatible with Kubernetes; and (7) that, as a
20 result of the foregoing, Defendants’ positive statements about the Company’s business, operations,
21 and prospects, were materially misleading and/or lacked a reasonable basis.
22          8.      As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

23 in the market value of the Company’s securities, Plaintiff and other Class members have suffered
24 significant losses and damages.
25                                   JURISDICTION AND VENUE

26          9.      The claims asserted herein arise under and pursuant to Sections 11 and 15 of the

27 Securities Act (15 U.S.C. §§ 77k and 77o).
28
                                       CLASS ACTION COMPLAINT
                                                  2
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 4 of 16




 1          10.    This Court has jurisdiction over the subject matter of this action pursuant to 28

 2 U.S.C. § 1331, Section 22 of the Securities Act (15 U.S.C. § 77v).
 3          11.    Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b). The

 4 Company’s principal executive offices are in this district.
 5          12.    In connection with the acts, transactions, and conduct alleged herein, Defendants

 6 directly and indirectly used the means and instrumentalities of interstate commerce, including the
 7 United States mail, interstate telephone communications, and the facilities of a national securities
 8 exchange.
 9                                              PARTIES

10          13.    Plaintiff Mikebeb M. Abera, as set forth in the accompanying certification,

11 incorporated by reference herein, purchased or otherwise acquired Pivotal Software securities
12 pursuant and/or traceable to the Registration Statement issued in connection with the Company’s
13 IPO, and suffered damages as a result of the federal securities law violations and false and/or
14 misleading statements and/or material omissions alleged herein.
15          14.    Defendant Pivotal Software is incorporated under the laws of Delaware with its

16 principal executive offices located in San Francisco, California. Pivotal Software’s common stock
17 trades on the New York Stock Exchange (“NYSE”) under the symbol “PVTL.”
18          15.    Defendant Robert Mee (“Mee”) was, at all relevant times, the Chief Executive

19 Officer (“CEO”) and a director of the Company, and signed or authorized the signing of the
20 Company’s Registration Statement filed with the SEC.
21          16.    Defendant Cynthia Gaylor (“Gaylor”) was, at all relevant times, the Chief Financial

22 Officer of the Company, and signed or authorized the signing of the Company’s Registration
23 Statement filed with the SEC.
24          17.    Defendant Paul Maritz (“Maritz”) was Chairman of the Board of Directors of the

25 Company and signed or authorized the signing of the Company’s Registration Statement filed with
26 the SEC.
27          18.    Defendant Michael S. Dell (“Dell”) was a director of the Company and signed or

28 authorized the signing of the Company’s Registration Statement filed with the SEC.
                                      CLASS ACTION COMPLAINT
                                                 3
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 5 of 16




 1          19.    Defendant Zane Rowe (“Rowe”) was a director of the Company and signed or

 2 authorized the signing of the Company’s Registration Statement filed with the SEC.
 3          20.    Defendant Egon Durban (“Durban”) was a director of the Company and signed or

 4 authorized the signing of the Company’s Registration Statement filed with the SEC.
 5          21.    Defendant William D. Green (Green”) was a director of the Company and signed or

 6 authorized the signing of the Company’s Registration Statement filed with the SEC.
 7          22.    Defendant Marcy S. Klevorn (“Klevorn”) was a director of the Company and

 8 signed or authorized the signing of the Company’s Registration Statement filed with the SEC.
 9          23.    Defendant Khozema Z. Shipchandler (“Shipchandler”) was a director of the

10 Company and signed or authorized the signing of the Company’s Registration Statement filed with
11 the SEC.
12          24.    Defendants Mee, Gaylor, Maritz, Dell, Rowe, Durban, Green, Klevorn,

13 Shipchandler are collectively referred to hereinafter as the “Individual Defendants.”
14          25.    Defendant Morgan Stanley & Co. LLC (“Morgan Stanley”) served as an

15 underwriter for the Company’s IPO.
16          26.    Defendant Goldman Sachs & Co. LLC (“Goldman Sachs”) served as an

17 underwriter for the Company’s IPO.
18          27.    Defendant Citigroup Global Markets Inc. (“Citigroup”) served as an underwriter

19 for the Company’s IPO.
20          28.    Defendant Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”)

21 served as an underwriter for the Company’s IPO.
22          29.    Defendant Barclays Capital Inc. (“Barclays”) served as an underwriter for the

23 Company’s IPO.
24          30.    Defendant Credit Suisse Securities (USA) LLC (“Credit Suisse”) served as an

25 underwriter for the Company’s IPO.
26          31.    Defendant RBC Capital Markets, LLC (“RBC Capital”) served as an underwriter

27 for the Company’s IPO.
28
                                      CLASS ACTION COMPLAINT
                                                 4
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 6 of 16




 1          32.    Defendant UBS Securities LLC (“UBS”) served as an underwriter for the

 2 Company’s IPO.
 3          33.    Defendant Wells Fargo Securities, LLC (“Wells Fargo”) served as an underwriter

 4 for the Company’s IPO.
 5          34.    Defendant KeyBanc Capital Markets Inc. (“KeyBanc”) served as an underwriter for

 6 the Company’s IPO.
 7          35.    Defendant William Blair & Company, LLC (“William Blair”) served as an

 8 underwriter for the Company’s IPO.
 9          36.    Defendant Mischler Financial Group, Inc. (“Mischler”) served as an underwriter for

10 the Company’s IPO.
11          37.    Defendant Samuel A. Ramirez & Company, Inc. (“Ramirez & Co.”) served as an

12 underwriter for the Company’s IPO.
13          38.    Defendant Siebert Cisneros Shank & Co., LLC (“Siebert”) served as an underwriter

14 for the Company’s IPO.
15          39.    Defendant Williams Capital Group, L.P. (“Williams Capital”) served as an

16 underwriter for the Company’s IPO.
17          40.    Defendants Morgan Stanley, Goldman Sachs, Citigroup, Merrill Lynch, Barclays,

18 Credit Suisse, RBC Capital, UBS, Wells Fargo, KeyBanc, William Blair, Mischler, Ramirez &
19 Co., Siebert, and Williams Capital are collectively referred to hereinafter as the “Underwriter
20 Defendants.”
21                                CLASS ACTION ALLEGATIONS

22          41.    Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

23 Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that
24 purchased or otherwise acquired Pivotal Software securities issued in connection with the
25 Company’s IPO. Excluded from the Class are Defendants, the officers and directors of the
26 Company, at all relevant times, members of their immediate families and their legal
27 representatives, heirs, successors, or assigns, and any entity in which Defendants have or had a
28 controlling interest.
                                     CLASS ACTION COMPLAINT
                                                5
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 7 of 16




 1           42.    The members of the Class are so numerous that joinder of all members is

 2 impracticable. Throughout the Class Period, Pivotal Software’s common shares actively traded on
 3 the NYSE. While the exact number of Class members is unknown to Plaintiff at this time and can
 4 only be ascertained through appropriate discovery, Plaintiff believes that there are at least
 5 hundreds or thousands of members in the proposed Class. Millions of Pivotal Software common
 6 stock were traded publicly during the Class Period on the NYSE. Record owners and other
 7 members of the Class may be identified from records maintained by Pivotal Software or its
 8 transfer agent and may be notified of the pendency of this action by mail, using the form of notice
 9 similar to that customarily used in securities class actions.
10           43.    Plaintiff’s claims are typical of the claims of the members of the Class as all

11 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of
12 federal law that is complained of herein.
13           44.    Plaintiff will fairly and adequately protect the interests of the members of the Class

14 and has retained counsel competent and experienced in class and securities litigation.
15           45.    Common questions of law and fact exist as to all members of the Class and

16 predominate over any questions solely affecting individual members of the Class. Among the
17 questions of law and fact common to the Class are:
18           (a)    whether the federal securities laws were violated by Defendants’ acts as alleged

19 herein;
20           (b)    whether statements made by Defendants to the investing public during the Class

21 Period omitted and/or misrepresented material facts about the business, operations, and prospects
22 of Pivotal Software; and
23           (c)    to what extent the members of the Class have sustained damages and the proper

24 measure of damages.
25           46.    A class action is superior to all other available methods for the fair and efficient

26 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the
27 damages suffered by individual Class members may be relatively small, the expense and burden of
28 individual litigation makes it impossible for members of the Class to individually redress the
                                       CLASS ACTION COMPLAINT
                                                  6
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 8 of 16




1 wrongs done to them. There will be no difficulty in the management of this action as a class
2 action.
3                                   SUBSTANTIVE ALLEGATIONS
                                                Background
4
            47.     Pivotal Software is a cloud-native platform that purports to accelerate and
5
     streamline software development by reducing the complexity of building, deploying, and
6
     operating new cloud-native applications and modernizing legacy applications. Its Pivotal
7
     Application Service (“PAS”) is its flagship cloud-native application platform that allows
8
     enterprises to continuously deploy and operate custom software securely and at scale across
9
     private and public clouds. Its Pivotal Container Service (“PKS”) is its container management
10
     platform launched with Google and VMware that allows enterprises to deploy and operate
11
     Kubernetes, an open-source system for container operations.
12
                                 The Company’s False and/or Misleading
13
                                  Registration Statement and Prospectus
14
            48.     On April 18, 2018, the Company filed its final amendment to the Registration
15
     Statement with the SEC on Form S-1/A, which forms part of the Registration Statement. The
16
     Registration Statement was declared effective on April 19, 2018.
17
            49.     On April 20, 2018, the Company filed its prospectus on Form 424B4 with the SEC,
18
     which forms part of the Registration Statement. In the IPO, the Company sold 42,550,000 shares
19
     of Class A common stock at a price of $15.00 per share. The Company received $544.4 million
20
     proceeds, net of underwriting discounts and expenses. The proceeds from the IPO were
21
     purportedly to be used for working capital and other general corporate purposes, including
22
     continued investments in the growth of the business.
23
            50.     The Registration Statement was negligently prepared and, as a result, contained
24
     untrue statements of material facts or omitted to state other facts necessary to make the statements
25
     made not misleading, and was not prepared in accordance with the rules and regulations governing
26
     its preparation.
27
28
                                       CLASS ACTION COMPLAINT
                                                  7
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 9 of 16




 1          51.     Under applicable SEC rules and regulations, the Registration Statement was

 2 required to disclose known trends, events or uncertainties that were having, and were reasonably
 3 likely to have, an impact on the Company’s continuing operations.
 4          52.     Defendants were required to disclose material information in the Registration

 5 Statement for at least three independent reasons. First, Item 303 of SEC Regulation S-K, 17 C.F.R.
 6 § 229.303 (“Item 303”), requires disclosure of any known events or uncertainties that at the time
 7 of the IPO had caused or were reasonably likely to materially impact the Company’s future
 8 operating results and prospects. The undisclosed increasing competition, increasingly apparent
 9 obsolescence of its primary offerings, competitive disadvantages hampering its sales force, and
10 consequently deferred sales, lengthening sales cycles, diminished growth, and other financial
11 metrics, were likely to (an in fact did) materially and adversely affect Pivotal’s future results and
12 prospects.
13          53.     Second, Item 503 of SEC Regulation S-K, 17 C.F.R. § 229.503 (“Item 503”),

14 requires the “Risk Factors” section of the Registration Statement to disclose the most significant
15 factors that make the offering risky or speculative and to adequately describe the risks. The
16 Registration Statement’s discussion of risk factors did not even mention, much less adequately
17 describe, the risk posed by the increasing competition, increasingly apparent obsolescence of its
18 primary offerings, competitive disadvantages hampering its sales force, and consequently deferred
19 sales, lengthening sales cycles, diminished growth, and other financial metrics, nor the likely and
20 consequent materially adverse effects on the Company’s future results, share price, and prospects.
21          54.     Third, Defendants’ failure to disclose the then-increasing competition, increasingly

22 apparent obsolescence of its primary offerings, competitive disadvantages hampering its sales
23 force, and consequently deferred sales, lengthening sales cycles, diminished growth, and other
24 financial metrics, much less the likely material effects these omissions would have on Pivotal’s
25 share price, rendered false and misleading the Registration Statement’s many references to known
26 “risks” which “if” occurring “may” or “could” materially affect the Company. These “risks” had
27 already materialized at the time of the IPO.
28
                                      CLASS ACTION COMPLAINT
                                                 8
       Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 10 of 16




 1          55.     Regarding the Company’s sales cycles, the Registration Statement stated, in

 2 relevant part:
 3          Our sales cycles can be long, unpredictable and vary seasonally, which can cause
            significant variation in the number and size of transactions that close in a
 4          particular quarter.
 5                Our results of operations may fluctuate, in part, because of the resource-
            intensive nature of our sales efforts, the length and variability of the sales cycle for
 6          our platform and the difficulty in making short-term adjustments to our operating
 7          expenses. Many of our customers are large enterprises, whose purchasing
            decisions, budget cycles and constraints and evaluation processes are unpredictable
 8          and out of our control. Further, the timing of our sales is difficult to predict. The
            length of our sales cycle, from initial evaluation to payment for our subscriptions
 9          can range from several months to well over a year and can vary substantially from
            customer to customer. Our sales efforts involve significant investment in resources
10
            in field sales, partner development, marketing and educating our customers about
11          the use, technical capabilities and benefits of our platform and services. Customers
            often undertake a prolonged evaluation process, which frequently involves not only
12          our platform but also those of other companies or the consideration of internally
            developed alternatives including those using open-source software. Some of our
13          customers initially deploy our platform on a limited basis, with no guarantee that
14          these customers will deploy our platform widely enough across their organization
            to justify our substantial pre-sales investment. As a result, it is difficult to predict
15          exactly when, or even if, we will make a sale to a potential customer or if we can
            increase sales to our existing customers. Large individual sales have, in some cases,
16          occurred in quarters subsequent to those we anticipated, or have not occurred at all.
            If our sales cycle lengthens or our substantial upfront investments do not result in
17          sufficient revenue to justify our investments, our operating results could be
18          adversely affected.

19               We have experienced seasonal and end-of-quarter concentration of our
            transactions and variations in the number and size of transactions that close in a
20          particular quarter, which impacts our ability to grow revenue over the long term
            and plan and manage cash flows and other aspects of our business and cost
21          structure. Our transactions vary by quarter, with the fourth quarter typically being
            our largest. In addition, within each quarter, a significant portion of our transactions
22
            occur in the last two weeks of that quarter. If expectations for our business turn out
23          to be inaccurate, our revenue growth may be adversely affected over time and we
            may not be able to adjust our cost structure on a timely basis and our cash flows
24          may suffer.
25          56.     Regarding changes to the technology landscape, the Registration Statement stated,
26 in relevant part:
27          We may not be able to respond to rapid technological changes with new
            offerings, which could have a material adverse effect on our sales and
28          profitability.
                                       CLASS ACTION COMPLAINT
                                                  9
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 11 of 16




1                 The markets for our software platform are characterized by constant
             technological changes, changing open-source software platform technologies and
2            standards, changing customer needs and frequent new software product
             introductions and improvements. The introduction of third-party solutions
3            embodying new technologies and the emergence of new industry standards,
4            including any open-source projects that have become widely adopted, could make
             our existing and future software offerings obsolete and unmarketable.
5
             57.     The Registration Statement was false and misleading and omitted to state material
6
     adverse facts. Specifically, Defendants failed to disclose to investors: (1) that the Company’s PAS
7
     product was not compatible with the industry-standard Kubernetes platform; (2) that, as a result,
8
     the PAS product faced reduced demand as the industry shifted away from the outdated product;
9
     (3) that the Company’s PKS product, though compatible with Kubernetes, was severely limited
10
     and could not meet large enterprises’ needs; (4) that, as a result, the Company could not
11
     adequately meet industry demand for a Kubernetes-compatible product that met customers’ wide
12
     range of needs; (5) that, as a result of the foregoing, the Company was experiencing deferred sales,
13
     lengthening sales cycles, and diminished growth; (6) that, as a result, the Company would be
14
     forced to reengineer its flagship PAS product to be compatible with Kubernetes; and (7) that, as a
15
     result of the foregoing, Defendants’ positive statements about the Company’s business, operations,
16
     and prospects, were materially misleading and/or lacked a reasonable basis.
17
                                        The Subsequent Disclosure
18
             58.     On June 4, 2019, after the market closed, the Company disclosed sales execution
19
     issues, as well as a “complex technology landscape” that negatively impacted its first quarter 2020
20
     financial results and significantly lowered its full year guidance. In a press release, the Company
21
     stated, in relevant part:
22
             Pivotal Software, Inc. (NYSE: PVTL), a leading cloud-native platform
23           provider, today reported results for the first quarter fiscal year 2020 ended May 3,
             2019.
24
             “We had a solid start to the year with 43% subscription growth and customer
25
             expansions continued to fuel our strong net expansion rate of 143%. However,
26           sales execution and a complex technology landscape impacted the quarter,” said
             Rob Mee, CEO of Pivotal Software. “We have taken steps to improve our
27           execution, and remain confident in our strategy and market opportunity for the long
             term. Pivotal continues to be the best partner for organizations that want to
28           modernize their most important applications.”
                                       CLASS ACTION COMPLAINT
                                                  10
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 12 of 16




 1          First Quarter Fiscal 2020 Financial Results

 2          Revenue: Subscription revenue was $128.9 million, an increase of 43% year over
            year. Total revenue was $185.7 million, an increase of 19% year over year.
 3
 4          Operating Loss: GAAP operating loss was $34.9 million, or 19% of total revenue,
            compared to a loss of $33.5 million in Q1 of last year. Non-GAAP operating loss
 5          was $11.8 million, or 6% of total revenue, compared to a loss of $21.0 million in
            Q1 of last year.
 6
            Net Loss: GAAP net loss was $31.7 million, compared to a loss of $32.5 million in
 7          Q1 of last year. GAAP net loss per share was $0.12, compared to a loss of $0.31 in
 8          Q1 of last year. Non-GAAP net loss was $8.6 million, compared to a loss of $23.3
            million in Q1 of last year. Non-GAAP net loss per share was $0.03, compared to a
 9          loss of $0.10 in Q1 of last year.

10          Cash Flow: Operating cash flow was $122.2 million compared to operating cash
            flow of $4.5 million in Q1 of last year.
11
12          Cash and cash equivalents were $854.2 million as of May 3, 2019.

13          59.     During a conference call held to discuss these results, Defendant Mee attributed the

14 sales execution challenges to the Company’s disjointed PAS/PKS offering and emphasized that
15 Pivotal would thus be forced to reengineer its primary PAS on Kubernetes.
16          60.     Analysts were shocked by these revelations and asserted that the Company’s

17 “management team does not have a handle on the underlying issues negatively impacting its sales
18 cycles and the activity in the field.”
19          61.     On this news, the Company’s share price fell $7.65 per share, over 41%, to close at

20 $10.89 per share on June 5, 2019, on unusually heavy trading volume.
21          62.     By the commencement of this action, Pivotal Software stock was trading as low as

22 $10.74 per share, a 28% decline from the $15 per share IPO price.
23                                            FIRST CLAIM
24                             Violation of Section 11 of the Securities Act
25                                      (Against All Defendants)
            63.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
26
27 set forth herein, except any allegation of fraud, recklessness or intentional misconduct.
28
                                       CLASS ACTION COMPLAINT
                                                  11
       Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 13 of 16




 1          64.     This Count is brought pursuant to Section 11 of the Securities Act, 15 U.S.C. §

 2 77k, on behalf of the Class, against the Defendants.
 3          65.     The Registration Statement for the IPO was inaccurate and misleading, contained

 4 untrue statements of material facts, omitted to state other facts necessary to make the statements
 5 made not misleading, and omitted to state material facts required to be stated therein.
 6          66.     Pivotal Software is the registrant for the IPO. The Defendants named herein were

 7 responsible for the contents and dissemination of the Registration Statement.
 8          67.     As issuer of the shares, Pivotal Software is strictly liable to Plaintiff and the Class

 9 for the misstatements and omissions.
10          68.     None of the Defendants named herein made a reasonable investigation or possessed

11 reasonable grounds for the belief that the statements contained in the Registration Statement was
12 true and without omissions of any material facts and were not misleading.
13          69.     By reasons of the conduct herein alleged, each Defendant violated, and/or

14 controlled a person who violated Section 11 of the Securities Act.
15          70.     Plaintiff acquired Pivotal Software shares pursuant and/or traceable to the

16 Registration Statement for the IPO.
17          71.     Plaintiff and the Class have sustained damages. The value of Pivotal Software

18 common stock has declined substantially subsequent to and due to the Defendants’ violations.
19                                           SECOND CLAIM

20                               Violation of Section 15 of the Securities Act
                                    (Against the Individual Defendants)
21
            72.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully
22
     set forth herein, except any allegation of fraud, recklessness or intentional misconduct.
23
            73.     This count is asserted against the Individual Defendants and is based upon Section
24
     15 of the Securities Act.
25
            74.     The Individual Defendants, by virtue of their offices, directorship, and specific acts
26
     were, at the time of the wrongs alleged herein and as set forth herein, controlling persons of
27
     Pivotal Software within the meaning of Section 15 of the Securities Act.             The Individual
28
                                        CLASS ACTION COMPLAINT
                                                   12
       Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 14 of 16




 1 Defendants had the power and influence and exercised the same to cause Pivotal Software to
 2 engage in the acts described herein.
 3          75.    The Individual Defendants’ positions made them privy to and provided them with

 4 actual knowledge of the material facts concealed from Plaintiff and the Class.
 5          76.    By virtue of the conduct alleged herein, the Individual Defendants are liable for the

 6 aforesaid wrongful conduct and are liable to Plaintiff and the Class for damages suffered.
 7                                        PRAYER FOR RELIEF

 8                 WHEREFORE, Plaintiff prays for relief and judgment, as follows:

 9          (a)    Determining that this action is a proper class action under Rule 23 of the Federal

10 Rules of Civil Procedure;
11          (b)    Awarding compensatory damages in favor of Plaintiff and the other Class members

12 against all defendants, jointly and severally, for all damages sustained as a result of Defendants’
13 wrongdoing, in an amount to be proven at trial, including interest thereon;
14          (c)    Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

15 this action, including counsel fees and expert fees; and
16          (d)    Such other and further relief as the Court may deem just and proper.

17                                     JURY TRIAL DEMANDED

18          Plaintiff hereby demands a trial by jury.

19 DATED: June 20, 2019                        GLANCY PRONGAY & MURRAY LLP

20                                             By: /s/ Lesley F. Portnoy
                                               Lionel Z. Glancy (#134180)
21
                                               Robert V. Prongay (#270796)
22                                             Lesley F. Portnoy (#304851)
                                               Charles H. Linehan (#307439)
23                                             Pavithra Rajesh (#323055)
                                               1925 Century Park East, Suite 2100
24                                             Los Angeles, California 90067
25                                             Telephone: (310) 201-9150
                                               Facsimile: (310) 201-9160
26
                                               Attorneys for Plaintiff Mikebeb M. Abera
27
28
                                       CLASS ACTION COMPLAINT
                                                  13
        Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 15 of 16



                          SWORN CERTIFICATION OF PLAINTIFF


                 PIVOTAL SOFTWARE, INC. SECURITIES LITIGATION


       I, Mikebeb M. Abera individually, and/or in my capacity as trustee and/or principal for
accounts listed on Schedule A, certify that:

       1.       I have reviewed the Complaint and authorize its filing and/or the filing of a Lead
                Plaintiff motion on my behalf.

       2.       I did not purchase the Pivotal Software, Inc. securities that are the subject of this
                action at the direction of plaintiff’s counsel or in order to participate in any private
                action arising under this title.

       3.       I am willing to serve as a representative party on behalf of a class and will testify
                at deposition and trial, if necessary.

       4.       My transactions in Pivotal Software, Inc. securities during the Class Period set
                forth in the Complaint are as follows:

                (See attached transactions)

       5.       I have not sought to serve, nor served, as a representative party on behalf of a
                class under this title during the last three years, except for the following:


       6.       I will not accept any payment for serving as a representative party, except to
                receive my pro rata share of any recovery or as ordered or approved by the court,
                including the award to a representative plaintiff of reasonable costs and expenses
                (including lost wages) directly relating to the representation of the class.


       I declare under penalty of perjury that the foregoing are true and correct statements.



    6/18/2019
    ________________                            _________________________________________
        Date                                                  Mikebeb M. Abera
Case 4:19-cv-03601-HSG Document 1 Filed 06/20/19 Page 16 of 16




   Mikebeb M. Abera's Transactions in Pivotal Software, Inc. (PVTL)
      Date      Transaction Type         Quantity        Unit Price
    6/4/2019          Bought                500          $18.8817
    6/4/2019          Bought                200          $18.2900
    6/4/2019          Bought                 50          $18.2900
